UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6831


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

BROWN COUNTY CIRCUIT COURT; STEPHANIE BECKETT, Land Records
Sup.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-01277-ELH)


Submitted:   July 19, 2013                 Decided:   August 14, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerome Julius Brown, Sr. appeals the district court’s

order   dismissing     his   civil    complaint.       We    have   reviewed    the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                   See Brown v. Brown

Cnty. Circuit Court, No. 1:13-cv-01277-ELH (D. Md. filed May 1,

2013; entered May 2, 2013).           We grant Brown leave to proceed in

forma   pauperis.      We    dispense    with   oral     argument    because    the

facts   and    legal   contentions      are   adequately      presented    in   the

materials     before   the    court   and     argument      would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                         2